Case 2:12-bk-22639-ER              Doc 661 Filed 11/07/18 Entered 11/07/18 16:47:29                             Desc
                                     Main Document Page 1 of 6




                                                                                    FILED & ENTERED

                                                                                           NOV 07 2018

                                                                                      CLERK U.S. BANKRUPTCY COURT
                                                                                      Central District of California
                                                                                      BY gonzalez DEPUTY CLERK




                      UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA
                                    LOS ANGELES DIVISION


    In re:     Claire Levine,                               Case No.: 2:12-bk-22639-ER
               Debtor.                                      Chapter: 7
                                                            MEMORANDUM OF DECISION
                                                            DENYING MOTION TO RECONSIDER

                                                            [No hearing required pursuant to Federal Rule
                                                            of Civil Procedure 78(b) and Local
                                                            Bankruptcy Rule 9013-1(j)(3)]

    Peter Rudinskas (“Rudinskas”) and Claire Levine (the “Debtor”) (collectively, “Movants”)
move for reconsideration (the “Motion to Reconsider”)1 of the Order Granting Motion for Relief
from the Automatic Stay Under 11 U.S.C. §362 [Doc. No. 650] (the “RFS Order”). Pursuant to
Civil Rule 78(b) and LBR 9013-1(j)(3),2 the Court finds this matter suitable for disposition
without a hearing. For the reasons set forth below, the Motion to Reconsider is DENIED.




1
  See Motion for Limited Amendment of and Relief from Order Granting Pacific Western Bank’s Motion for Relief
from Recordation Stay as to Maui B-101 Property / Napoli Property [Doc. No. 652].
2
  Unless otherwise indicated, all “Civil Rule” references are to the Federal Rules of Civil Procedure, Rules 1–86; all
“Bankruptcy Rule” references are to the Federal Rules of Bankruptcy Procedure, Rules 1001–9037; all “Evidence
Rule” references are to the Federal Rules of Evidence, Rules 101–1103; all “LBR” references are to the Local
Bankruptcy Rules of the United States Bankruptcy Court for the Central District of California, Rules 1001-1–9075-
1; and all statutory references are to the Bankruptcy Code, 11 U.S.C. §§101–1532.
Case 2:12-bk-22639-ER             Doc 661 Filed 11/07/18 Entered 11/07/18 16:47:29                          Desc
                                    Main Document Page 2 of 6



I. Background
   The Debtor commenced a voluntary Chapter 11 petition on April 4, 2012 (the “Petition
Date”).3 On July 30, 2012, the case was converted to Chapter 7.4

A. The Disallowance of the Proof of Claim Filed by Gerald Goldstein
    As of the Petition Date, the Debtor and Gerald Goldstein (“Goldstein”) were co-trustees of
the Amadeus Trust dated January 24, 2000 (the “Amadeus Trust”). As of the Petition Date, the
Amadeus Trust and/or the Debtor and Goldstein held title to six parcels of real property.5 Four of
the properties have been sold, foreclosed upon, or are otherwise no longer within the estate.6
Two properties are still subject to administration by the Trustee.7 Those properties are located at
1027 Napoli Drive, Pacific Palisades, CA (the “Napoli Property”) and 3800 Wailea Alanui,
B101, Maui, HI (the “Wailea Property”).8
    On December 3, 2012, Goldstein filed a proof of claim (the “Goldstein Claim”) in the
amount of $5,571,022.62. The Goldstein Claim alleged that Debtor, as a co-trustee of the
Amadeus Trust and a co-owner of properties held by the trust, was responsible for 50% of the
expenses of maintaining the trust properties. The Goldstein Claim alleged that Goldstein paid all
the expenses of maintaining the properties, and that the Debtor failed to pay any of the expenses
for which she was responsible. Other than the Goldstein Claim, total allowed unsecured claims
amount to approximately $80,000.
    On July 30, 2018, the Court conducted a trial on the allowability of the Goldstein Claim. On
that same date, the Court entered judgment disallowing the Goldstein Claim in its entirety.9

B. The State Court Litigation Against Goldstein
    Prior to the petition date, the Debtor initiated a palimony action against Goldstein, a high net
worth music and entertainment executive (the “2008 Action”). The Debtor alleged that she had
rescued Goldstein from financial disaster, saving his home from foreclosure and his business
from bankruptcy, and had devoted her time, labor, and capital to Goldstein’s music and
entertainment businesses, which the parties agreed would be their joint businesses. The Debtor
further alleged that Goldstein had siphoned joint assets, concealed asset transfers, and engaged in
a course of conduct designed to deny the Debtor her rightful share of the assets of the joint
businesses. The Debtor and Goldstein executed a settlement agreement under which the 2008
Action was dismissed without prejudice.
    After the 2008 Action was dismissed, the Debtor alleged that instead of complying with his
fiduciary obligations to and his agreements with the Debtor, Goldstein undertook a course of
conduct that exposed the parties’ assets to substantial devaluation. The Debtor commenced a

3
  The Hon. Sandra R. Klein presided over proceedings in this case from the Petition Date to July 30, 2012. On July
30, 2012, the case was transferred to the undersigned judge.
4
  See Order Converting Case to Chapter 7 Pursuant to the Court’s Order to Show Cause [Doc. No. 78] and Court’s
Tentative Ruling on Order to Show Cause Why Case Should Not be Converted to Chapter 7 Which Was Adopted as
the Court’s Final Ruling Following Hearing [Doc. No. 77].
5
  See Chapter 7 Trustee’s Opposition to Pacific Western Bank’s Motion for Relief from the Automatic Stay Under
11 U.S.C. §362 [Doc. No. 638] at 5.
6
  Id.
7
  Id.
8
  Id.
9
  See Order Granting Debtor’s Motion for a Judgment on Partial Findings Pursuant to Civil Rule 52(c) [Doc. No.
636] and Final Ruling Disallowing Goldstein Claim [Doc. No. 635].
Case 2:12-bk-22639-ER            Doc 661 Filed 11/07/18 Entered 11/07/18 16:47:29                        Desc
                                   Main Document Page 3 of 6


second action against Goldstein, which was prosecuted by the Chapter 7 Trustee (the “Trustee”)
as the real party in interest after the case was converted to Chapter 7. The action was entitled
Howard M. Ehrenberg, Chapter 7 Trustee and Real Party in Interest for Claire Levine v. Gerald
Goldstein et al. (the “Civil Complaint”), and alleged that Goldstein wrongfully withdrew up to
$30 million in equity from Levine and Goldstein’s jointly-held properties. Civil Complaint at
¶83. The Civil Complaint sought an adjudication that Debtor held an undivided one-half interest
in all of the properties, as well as an undivided one-half interest in Goldstein’s music and
entertainment businesses and assets. Id. at ¶156.
    On August 22, 2018, the Los Angeles Superior Court (the “State Court”) entered a stipulated
judgment resolving the Civil Complaint (the “Stipulated Judgment”). The Stipulated Judgment
provides, among other things, that Debtor is the sole grantor of the Napoli Property; that the
Napoli Property is immediately withdrawn from the Amadeus Trust; and that all remaining
property held by the Amadeus Trust shall be the sole property of Goldstein.10

C. The Failed Settlement Agreement
     On September 24, 2015, the Court approved a global settlement between the Debtor,
Goldstein, the Amadeus Trust, and various businesses controlled by Goldstein (the “Original
Settlement Agreement”).11 The Original Settlement Agreement was conditioned on the short sale
of the Wailea Property to HAR-Bronson (“Bronson”).
     As a result of the parties’ inability to complete the short sale of the Wailea Property, the
Original Settlement Agreement was never consummated. On January 19, 2017, the Court
approved an Amended Settlement Agreement.12 Like the Original Settlement Agreement, the
Amended Settlement Agreement required the short sale of the Wailea Property, and became
“null and void” if the short sale was not completed within 450 days of full execution of the
Amended Settlement Agreement.13 As a result of various issues, including an inability to resolve
a lien asserted against the Wailea Property by Trinity Financial Services, the parties were unable
to complete the short sale by December 24, 2017, the date 450 days subsequent to full execution
of the Amended Settlement Agreement. Consequently, the Amended Settlement Agreement
became null and void as of December 24, 2017.

D. The Granting of Stay-Relief to Pacific Western Bank
   On December 8, 2014, the Court granted Pacific Western Bank (“PWB”) stay-relief to
proceed with two state court actions against Goldstein. The Court ordered that the stay would
remain in effect with respect to PWB’s enforcement of any judgments it obtained against
Goldstein, to the extent that such enforcement actions “directly or indirectly impact estate
property ….”14



10
   See Stipulated Judgment at ¶¶1–4 [Doc. No. 653].
11
   See Order, After Hearing, Granting Chapter 7 Trustee’s Motion for Order Authorizing Compromise of
Controversy Pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure Re Gerald Goldstein [Doc. No.
326] and Final Ruling Approving Settlement Agreement [Doc. No. 324].
12
   See Order, After Hearing, Granting Motion of Chapter 7 Trustee for Order Authorizing Amendment to Previously
Court-Authorized Compromise of Controversy Pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure
[Doc. No. 427] and Final Ruling Approving Amended Settlement Agreement [Doc. No. 409].
13
   See Amended Settlement Agreement at ¶2a [Doc. No. 373, Ex. 1].
14
   See Final Ruling Granting PWB’s Motion for Relief from the Automatic Stay [Doc. No. 299] at 3.
Case 2:12-bk-22639-ER             Doc 661 Filed 11/07/18 Entered 11/07/18 16:47:29                          Desc
                                    Main Document Page 4 of 6


     On July 8, 2016, PWB obtained state court judgments against Goldstein in the aggregate
amount of approximately $5 million.15 On August 23, 2018, upon PWB’s motion, the Court
lifted the stay to enable PWB to record abstracts of judgment against real properties in which
both the estate and Goldstein claimed an interest.16 The Court granted PWB’s stay-relief motion
(the “RFS Motion”) over the opposition of the Trustee, the Debtor, and Rudinskas. The Court
found that PWB was entitled to stay-relief even though the granting of such relief could make it
more difficult for the Trustee to administer the Napoli and Wailea Properties:

            At the hearing, the Trustee argued that allowing PWB to perfect its judgment against
        properties claimed by the estate and Goldstein would severely complicate the Trustee’s
        ability to administer such properties. The Trustee’s focus upon PWB’s perfection of its
        liens is an exercise in misdirection. Any challenges to administration posed by the
        perfection of PWB’s liens is an inevitable consequence of the fact that the Debtor and
        Goldstein have been vigorously disputing the extent of their interests in the properties at
        issue for approximately ten years. The dispute between the Debtor and Goldstein, and the
        consequent absence of clear title to the properties, is the underlying problem that makes
        such properties difficult for the Trustee to administer. Whatever difficulties that may
        arise from PWB’s perfection of its lien are only a symptom of this deeper underlying
        problem.
            Being cognizant that the perfection of PWB’s lien could make administration of the
        estate’s assets more challenging, the Court previously denied PWB’s motion for stay-
        relief, without prejudice, to provide the Trustee an opportunity consummate the Amended
        Settlement Agreement. As discussed, the parties proved unable to consummate that
        agreement. The Court can no longer prejudice the rights of PWB to enforce valid
        judgments it holds against a non-debtor party simply because such enforcement may
        introduce additional complications into the Trustee’s administration of the estate’s
        interest in those properties in which both Goldstein and the estate claim an interest. It is
        important to emphasize that the blame for whatever difficulties the Trustee may
        encounter in administering the properties should not be placed upon PWB. The source of
        those difficulties is the inability of the Debtor and Goldstein to resolve their disputes
        concerning the properties, despite having been provided more than sufficient time to do
        so.

Final Ruling Granting PWB’s Motion for Relief from the Automatic Stay [Doc. No. 648] at 9–
10.

II. Summary of the Motion to Reconsider
    Movants assert that the RFS Order should be modified to bar PWB from perfecting its
judgment liens against Goldstein in Hawaii (the location of the Wailea Property) or Los Angeles
County (the location of the Napoli Property). Movants make the following arguments and
representations in support of the Motion to Reconsider:


15
   See Request for Judicial Notice in Support of Pacific Western Bank’s Motion for Relief from the Automatic Stay
Under 11 U.S.C. §362 [Doc. No. 608].
16
   See Order Granting Motion for Relief from the Automatic Stay Under 11 U.S.C. §362 [Doc. No. 650] (the “RFS
Order”) and Final Ruling Granting PWB’s Motion for Relief from the Automatic Stay [Doc. No. 648].
Case 2:12-bk-22639-ER             Doc 661 Filed 11/07/18 Entered 11/07/18 16:47:29             Desc
                                    Main Document Page 5 of 6


       1) Pursuant to the Stipulated Judgment, the Napoli Property is owned solely by the Debtor.
          Therefore, PWB’s recordation of an abstract of judgment against Goldstein in Los
          Angeles County can only serve “to interfere with the orderly administration of the estate
          and cloud title to real property still administered by the estate.”17
       2) There is no equity in the Wailea Property, which must also be administered in an orderly
          fashion. The Debtor, Goldstein, and other parties holding an interest in the Wailea
          Property have reached a settlement providing for the disposition of that property. The
          parties intend to seek approval of the settlement through a Bankruptcy Rule 9019 Motion;
          however, PWB’s perfection of its judgment liens in Hawaii will interfere with the
          settlement. PWB should not be permitted to interfere with the administration of the
          Wailea Property.

III. Findings and Conclusions
    Section 704(a) provides that the “trustee shall collect and reduce to money the property of the
estate for which such trustee serves ….” “Only the Chapter 7 trustee may administer property of
the estate ….” In re Arana, 456 B.R. 161, 169–70 (Bankr. E.D.N.Y. 2011).
    Movants’ argument is that the RFS Order must be modified because it is interfering with the
Trustee’s ability to administer properties of the estate. The Trustee has not joined the Motion to
Reconsider.
    The Court declines to consider Movants’ arguments, because they are not properly before the
Court. The Trustee is solely responsible for administering the estate’s property. It is the Trustee’s
responsibility to seek judicial intervention where necessary to facilitate the administration of
estate assets. The arguments set forth in the Motion to Reconsider can be properly presented to
the Court only by the Trustee. Were the Court to permit Movants to present such arguments, it
would be tantamount to allowing Movants to usurp the Trustee’s responsibility for administering
the assets of the estate.
    In addition, Movants’ arguments with respect to the Wailea Property are contradictory. First,
Movants assert (albeit without evidence) that there is no equity in the Wailea Property. Movants
then state that notwithstanding the lack of equity, the Wailea Property “is still an asset of the
estate that needs to be administered in an orderly fashion.”18 Movants fail to explain how the
Wailea Property can be administered for the benefit of creditors if it is underwater. The lack of
coherence in Movants’ arguments further demonstrates why administration of estate assets
should be left to the Trustee.
    Based upon the foregoing, the Motion to Reconsider is DENIED. The Court will enter an
order consistent with this Memorandum of Decision.




17
     Motion to Reconsider at 4.
18
     Id.
Case 2:12-bk-22639-ER        Doc 661 Filed 11/07/18 Entered 11/07/18 16:47:29   Desc
                               Main Document Page 6 of 6


                                           ###




    Date: November 7, 2018
